DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2022 has been entered.
Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. Applicant repeats the same argument made in their prior 04 February 2022 response; i.e., applicant asserts that their image sensor pixels are, “outside of the active sensing area of the optical sensor (e.g., around or adjacent to the image sensor pixels),” and states that this is illustrated in FIG. 4A of their application. Applicant asserts that this distinguishes over the Pi reference because Pi discloses an active sensing area below the capacitive electrodes; i.e., applicant asserts Pi discloses a, “capacitive sensor plate or a top electrode 2134 of the capacitive sensor for capacitive sensing [being] disposed over a photodetector 2133." Applicant’s remarks, pp. 7-10. However, if applicant’s interpretation of the scope of “outside the active sensing area of the optical image sensor” were correct as not reading upon an active sensing area below the capacitive electrodes, then their claim language would not read upon their own embodiment. The specification at par. [0057] describes FIG. 4B as having the same arrangement as the Pi reference; to wit: “Further below the capacitive electrodes 4 1 1 is an image sensor die 432 having an active sensing area 433 comprising a plurality of image sensor pixels.” This is also shown in applicant’s FIG. B where capacitive sensor for capacitive sensing (411) are, like Pi, disposed over a photodetector (432). 

    PNG
    media_image1.png
    235
    602
    media_image1.png
    Greyscale

Notwithstanding the applicant’s interpretation of “outside the active sensing area of the optical image sensor”, a layer of capacitors disposed above a layer of pixels is outside the active sensing area because it is within a separate layer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to independent claims 1 and 18, these claims are indefinite in two regards. First, these claims recite both, “… an active optical sensing area of the optical image sensor on or above a surface of a cover glass”, as well as, “a cover glass arranged above the optical image sensor.” Which is above which? It is not discernible from the claim language. For purposes of compact prosecution, this claim has been recited consistent with the portion of the application cited by applicant in his remarks; i.e., consistent with par. [0057] and FIG. 4B, the claim has been interpreted as if it had recited:
an optical image sensor having a plurality of image sensor pixels, the plurality of image sensor pixels cooperating to define an active optical sensing area of the optical image sensor below a surface of a cover glass arranged above the optical image sensor;

(See, e.g., par. [0057] which identifies “an active sensing area 433” which is shown in FIG. 4B as below a surface of a cover glass). Second, these claims recite both, “… a capacitive sensing area on or above the surface of the cover glass”, as well as, “the cover glass arranged above the capacitive sensor electrodes.” Which is above which? It is not discernible from the claim language. For purposes of compact prosecution, this claim has been recited consistent with the portion of the application cited by applicant in his remarks; i.e., consistent with par. [0057] and FIG. 4B, the claim has been interpreted as if it had recited:
capacitive sensor electrodes cooperating to define a capacitive sensing area below the surface of the cover glass arranged above the capacitive sensor electrodes, the capacitive sensing area being arranged outside of the active optical sensing area of the optical image sensor;

With regards to claims 2 - 17, 19 - 20, these claims depend from claim  and therefore incorporate the features of that claim that were rejected as indefinite under 35 U.S.C. § 112(b). These claims are rejected as indefinite under 35 U.S.C. § 112(b) for the same reasons as were provided with respect to their parent claim(s).
Terminal Disclaimer
The terminal disclaimer filed on 01 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States patent no. 10,719,683 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 6 and 10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, several of the features of this claim were known in the art as evidenced by Pi et al (U.S. PG Pub. No. 2018/0046281) and Krzyzanowski et al (U.S. PG Pub. No. 2012/0303476), which render obvious the limitations of parent claim 1. However, neither reference discloses the capacitive sensor electrodes are made of a transparent material.	
With regards to claim 10, this claim recites the same features as were found allowable in parent application no. 16/123,971, which issued as United States patent no. 10,719,683. Applicant filed a terminal disclaimer on 01 August 2022 which has been reviewed and is accepted. Accordingly, claim 10 is found allowable for the same reasons as were provided in the parent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 5, 7 - 9, 11 - 12, 14 - 20, are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al (U.S. PG Pub. No. 2018/0046281) in view of Krzyzanowski et al (U.S. PG Pub. No. 2012/0303476).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Pi reference
With regards to claim 1, the Pi reference discloses an optical image sensor having a plurality of image sensor pixels, the plurality of image sensor pixels cooperating to define an active optical sensing area of the optical image sensor below a surface of a cover glass arranged above the optical image sensor (e.g., “sensing pixels 2139”) at ¶ [0136] and FIGS. 1 and 21B; to wit: “In some implementations, the hybrid optical-capacitive sensing fingerprint sensor in FIG. 21B may be used in combination with the optical sensors 41 and 43 by placing it at one end of the display screen structure 54 underneath a thin top cover glass layer 50 in the visible fingerprint sensor package as shown in FIG. 1… Over the substrate 2131, multiple sensing elements or sensing pixels 2139 are disposed…”

    PNG
    media_image2.png
    274
    613
    media_image2.png
    Greyscale


The Pi reference discloses capacitive sensor electrodes (e.g., “sensor plate or top electrode 2134”) cooperating to define a capacitive sensing area below the surface of the cover glass arranged above the capacitive sensor electrodes, the capacitive sensing area being arranged outside of the active optical sensing area of the optical image sensor (e.g., “photodetector 2133”);i.e., the capacitive sensor electrodes (e.g., “sensor plate or top electrode 2134”) are disposed outside of respective optical paths (e.g., “light collecting angle 2137 of the photodetector”) corresponding to the plurality of image sensor pixels at ¶ [0136] and FIG. 21B; to wit: “A capacitive sensor plate or a top electrode 2134 of the capacitive sensor for capacitive sensing is disposed over a photodetector 2133 and includes a hole or opening 2138 on the sensor plate 2134 to function also as a collimator of light for directing light onto the photodetector 2133.” The capacitors are also outside of the cross-sectional area of the image sensor as shown in FIG. 21B; i.e., the layer of capacitors disposed above a layer of pixels is outside the active sensing area because it is within a separate layer.

    PNG
    media_image3.png
    439
    629
    media_image3.png
    Greyscale


However, the Pi reference does not disclose to operating the capacitive sensor electrodes to detect a presence of a finger. However, this limitation was known in the art as evidenced by the Krzyzanowski reference.
The Krzyzanowski reference
The Krzyzanowski reference discloses one or more controllers configured to operate the capacitive sensor electrodes to detect a presence of a finger, and to operate the optical image sensor in a wake-on-finger mode in which the optical image sensor remain off, while the capacitive sensor electrodes are operated to detect the presence of a finger at: ¶ [0213](“[W]hen the user wishes to access the device, the user merely need touch the dual-mode capacitance sensor to gain access to the device”); ¶ [0215](“[C]apacitance sensor chip 5112 has a proximity sensing capability that wakes up mobile electronic device 5100 when a user's finger nears dual-mode capacitance sensor 5102”); ¶¶ [0216]-[0218] (“Fingerprint scanning logic 5106 processes input received by dual-mode capacitance sensor 5102 when a user places a finger on dual-mode capacitance sensor 5102 to generate a digital image of a fingerprint of the user.”). At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art use controllers configured to operate capacitive sensor electrodes in a low-power mode of operation, as taught by Krzyzanowski, with the hybrid capacitive and optical fingerprint sensor system taught by Pi. The motivation for this combination comes from Pi, which discloses embodying its hybrid capacitive and optical fingerprint sensor system on a mobile device at pars. [0002], [0043]. Additional motivation for doing so comes from the prior art wherein the benefits of lower power modes were well known and include preserving the limited battery reserves of mobile devices. Therefore, it would have been obvious to combine Krzyzanowski with Pi to obtain the invention specified in this claim.
With regards to claim 2, the Krzyzanowski reference discloses the controller is configured to activate the optical image sensor when a presence of a finger is detected by the capacitive sensor electrodes at ¶¶ [0213]-[0218]. The motivation for this combination is the same as was previously presented.
With regards to claim 3, the Pi reference discloses the capacitive sensor electrodes (e.g., “sensor plate or top electrode 2134”) are arranged adjacent to the optical image sensor (e.g., “photodetector 2133”) at ¶ [0136] and FIG. 21B.
With regards to claim 4, the Pi reference discloses the capacitive sensor electrodes are arranged below a cover glass of a display panel at ¶ [0136] and FIG. 21B; to wit: “[T]he hybrid optical-capacitive sensing fingerprint sensor in FIG. 21B may be used in combination with the optical sensors 41 and 43 by placing it at one end of the display screen structure 54 underneath a thin top cover glass layer 50.” See, also, ¶ [0046] and FIG. 1.
With regards to claim 5, the Pi reference discloses the capacitive sensor electrodes are arranged below a display panel at ¶¶ [0089]-[0091] and FIGS. 10A-10B; to wit: “[T]he detector array 123 is disposed below the cover glass 50 and underneath the display screen layers 54.” See, also, ¶ [0122]: “Optical fingerprint sensing may be substituted in some implementations by other fingerprint sensors such as capacitive fingerprint sensors or a hybrid fingerprint sensor with both optical sensing and capacitive sensing for sensing fingerprints.”
With regards to claim 7, the Pi reference discloses a capacitive touch sensor configured to detect position information of an input object within a sensing region of the optical fingerprint sensor at ¶ [0096].
With regards to claim 8, the Pi reference discloses the capacitive sensor electrodes are part of the capacitive touch sensor at ¶ [0134].
With regards to claim 9, the Pi reference discloses capacitive sensor electrodes (e.g., “sensor plate or top electrode 2134”) arranged outside of an active sensing area (e.g., “photodetector 2133”) of the optical image sensor at ¶ [0136] and FIG. 21B, but does not specify the capacitive touch sensor is configured to switch from a low-power mode to a higher power mode if a presence of a finger is detected. However, this limitation was known in the art as evidenced by the Krzyzanowski reference.
The Krzyzanowski reference discloses a capacitive touch sensor that is configured to switch from a low-power mode to a higher power mode if a presence of a finger is detected at ¶ [0215]; to wit: “Furthermore, in some embodiments, capacitance sensor chip 5112 has a proximity sensing capability that wakes up mobile electronic device 5100 when a user's finger nears dual-mode capacitance sensor 5102.” See, also, ¶¶ [0216] (“‘sleep’ state”) and [0217] (“sensor control logic 5104”). At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art use controllers configured to operate capacitive sensor electrodes in a low-power mode of operation, as taught by Krzyzanowski, with the finger detecting capacitive sensor the Pi reference. The motivation for this combination comes from the prior art wherein the benefits of lower power modes were well known and include preserving the limited battery reserves of mobile devices. Therefore, it would have been obvious to combine Krzyzanowski with Pi to obtain the invention specified in this claim.
With regards to claim 11,  Krzyzanowski discloses the first lower-power mode of operation includes using the capacitive sensor electrodes to detect presence, position, and/or movement of the fingerprint at par. [0224]; to wit: “For instance, user interface device logic 5108 processes the inputs to determine a location and movement of a user's finger on dual-mode capacitance sensor 5102. User interface device logic 5108 interprets the location and movement of the user's finger as input commands, generates data containing the input commands, and sends the data containing the input commands to display logic 5116.” See, also, pars. [0215]-[0217]. The motivation for this combination is the same as was previously presented.
With regards to claim 12, the Pi reference discloses the capacitive sensor electrodes are interleaved among the plurality of image sensor pixels but are disposed outside of respective optical paths corresponding to the plurality of image sensor pixels at ¶ [0136] and FIG. 21B; to wit: “A capacitive sensor plate or a top electrode 2134 of the capacitive sensor for capacitive sensing is disposed over a photodetector 2133 and includes a hole or opening 2138 on the sensor plate 2134 to function also as a collimator of light for directing light onto the photodetector 2133.”
With regards to claim 14, the Pi reference discloses using a finger illumination light source during fingerprint detection activation at ¶¶ [0047], [0049]-[0050] and FIG. 1A, but does not specify activating the finger illumination light source when a presence of a finger is detected by the capacitive sensor electrodes.
The Krzyzanowski reference discloses controllers configured to activate finger fingerprint detection when a presence of a finger is detected by the capacitive sensor electrodes at: ¶ [0213](“[W]hen the user wishes to access the device, the user merely need touch the dual-mode capacitance sensor to gain access to the device”); ¶ [0215](“[C]apacitance sensor chip 5112 has a proximity sensing capability that wakes up mobile electronic device 5100 when a user's finger nears dual-mode capacitance sensor 5102”); ¶¶ [0216]-[0218] (“Fingerprint scanning logic 5106 processes input received by dual-mode capacitance sensor 5102 when a user places a finger on dual-mode capacitance sensor 5102 to generate a digital image of a fingerprint of the user.”). 
In combination, activating the finger fingerprint detection taught by the Pi reference, which uses a finger illumination light source, when the presence of a finger is detected by the capacitive sensor electrodes, as taught by the Krzyzanowski reference, reads upon the limitations of this claim. The motivation for this combination is the same as was previously presented.
With regards to claim 15, the Pi reference discloses the finger illumination light source is one or more light emitting diodes (LEDs) at ¶¶ [0047], [0049]-[0050] and FIG. 1A.
With regards to claim 16, the Pi reference discloses a light guiding structure (e.g., “hole or opening 2138”) configured to direct light from the finger illumination light source to a sensing region of the optical image sensor at ¶ [0136]; to wit: “By adjusting the opening or the hole and the distance of the top electrode 2134 with the photodetector 2133, the light collecting angle 2137 of the photodetector (e.g., photodiode) 2133 can be adjusted.”
With regards to claim 17, the Pi reference discloses using a display to illuminate a finger during fingerprint detection activation at ¶¶ [0047], [0049]-[0050] and FIG. 1A, but does not specify activating display to illuminate a finger when a presence of a finger is detected by the capacitive sensor electrodes
The Krzyzanowski reference discloses controllers configured to activate finger fingerprint detection when a presence of a finger is detected by the capacitive sensor electrodes at: ¶ [0213](“[W]hen the user wishes to access the device, the user merely need touch the dual-mode capacitance sensor to gain access to the device”); ¶ [0215](“[C]apacitance sensor chip 5112 has a proximity sensing capability that wakes up mobile electronic device 5100 when a user's finger nears dual-mode capacitance sensor 5102”); ¶¶ [0216]-[0218] (“Fingerprint scanning logic 5106 processes input received by dual-mode capacitance sensor 5102 when a user places a finger on dual-mode capacitance sensor 5102 to generate a digital image of a fingerprint of the user.”). 
In combination, activating the finger fingerprint detection taught by the Pi reference, which uses a display as a finger illumination light source, when the presence of a finger is detected by the capacitive sensor electrodes, as taught by the Krzyzanowski reference, reads upon the limitations of this claim. The motivation for this combination is the same as was previously presented.
With regards to claim 18, the steps performed by the method of this claim are obvious over the combination of Pi and the Krzyzanowski reference for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 19, the steps performed by the method of this claim are obvious over the combination of Pi and the Krzyzanowski reference for the same reasons as were presented with respect to claim 2, which recites an apparatus configured to perform these same steps.
With regards to claim 20, the steps performed by the method of this claim are obvious over the combination of Pi and the Krzyzanowski reference for the same reasons as were presented with respect to claim 14, which recites an apparatus configured to perform these same steps.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al (U.S. PG Pub. No. 2018/0046281) in view of Krzyzanowski et al (U.S. PG Pub. No. 2012/0303476), and in further view of Gozzini (U.S. Patent No. 6,501,284).
With regards to claim 13, the Pi reference discloses the capacitive sensor electrodes are configured to determine capacitive properties of an input on the sensing region at ¶ [0136]; to wit: “When a finger touches or comes substantially near the protective cover, the finger and the sensing top electrode 2134 in combination form a capacitive coupling (e.g., capacitor 2142) between the human body and sensing top electrode 2134.” See, also, ¶ [0041](“In capacitive fingerprint sensors, the sensing is based on measuring the capacitance between the sensing electrode and a finger surface due to their capacitive coupling and variation in the capacitive coupling strength due to the surface topology of the fingerprint pattern including locations and shapes of fingerprint ridges and valleys.”) But, Pi does not disclose determining whether the input is a real biometric based on the capacitive properties of the input. However, this limitation was known in the art:
Gozzini discloses one or more controllers configured to determine whether the input is a real biometric input based on capacitive properties of the input at 4:17-60 and FIG. 3. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to operate capacitive sensor electrodes to determine capacitive properties of an input on the sensing region, and based on the capacitive properties of the input, determine whether the input is a real biometric input, as taught by Gozzini, when using a hybrid capacitive and optical fingerprint sensor to authenticate fingerprints, as taught by Pi. The motivation for doing so comes from Gozzini, which discloses, “Fingerprint detection normally involves a relative or comparative process, in which a characteristic such as capacitance) at one sensing electrode within the array is processed relative to similar measurements by the other sensing electrodes. As a result, the fingerprint sensor is subject to attack by "spoofing," or presentation of the appropriate fingerprint pattern by an unauthorized individual. For example, the simplest spoofing technique might involve use of a finger severed from an authorized individual for that purpose.” (Gozzini, 1:54-63). Therefore, it would have been obvious to combine Gozzini with Pi to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668